      Case 1:20-cv-00378-PJG ECF No. 16, PageID.65 Filed 07/16/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DOUBLAS ARGUIJO,

            Plaintiff,
                                                                     Case No. 1:20-cv-378
 v.
                                                                     HON. JANET T. NEFF
 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY, et al.,

            Defendants.
 ____________________________/


                                              ORDER

         Pending before the Court is Defendants’ Pre-motion Conference Request concerning their

anticipated motion to dismiss (ECF No. 13). The Court will require the parties to, not later than

July 30, 2020, file a joint notice indicating whether the parties agree or do not agree to have a

United States Magistrate Judge conduct any and all further proceedings in the instant case,

including trial, and to order the entry of final judgment.1

        IT IS SO ORDERED.



Dated: July 16, 2020                                            /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




        1
        If the parties consent to the jurisdiction of a magistrate judge pursuant to 28 U.S.C.
§ 636(c), an Order of Reference will be issued transferring the matter to the magistrate judge and
allowing appeals to be taken to the United States Court of Appeals for the Sixth Circuit, in
accordance with 28 U.S.C. § 636(c) and FED. R. CIV. P. 73(c).
